       Case 1:20-cv-05593-RA-GWG Document 51 Filed 09/29/20 Page 1 of 2



                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Kathleen M. McKenna
September 29, 2020                                                                                                 Member of the Firm
                                                                                                                   d +1.212.969.3130
                                                                                                                   f 212.969.2900
                                                                                                                   kmckenna@proskauer.com
                                                                                                                   www.proskauer.com
BY ECF

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


Re:    Jennifer Eckhart and Cathy Areu v. Fox News Network, LLC, et al., Civil Case No. 1:20-
cv-05593

Dear Judge Abrams:

         Defendants Fox News Network, LLC, Tucker Carlson, Sean Hannity, and Howard Kurtz
(“Fox Defendants”) hereby request the court’s permission for a 5-page extension of the page limit
to file the attached Rule 11 motion for sanctions and the supporting memorandum of law against
Plaintiff Cathy Areu and her counsel.

        There is good cause for the extension so that the Fox Defendants can explain why sanctions
are appropriate notwithstanding Plaintiff Areu’s amended complaint. In accordance with Federal
Rule of Civil Procedure 11(c)(2), Defendants served a draft Rule 11 motion on Plaintiff Areu and
her counsel on August 7, identifying multiple frivolous claims and allegations contained in her
original complaint. The draft memorandum of law was 25 pages long, which is the maximum
length allowed under this Court’s Individual Rule 4.A. After the Fox Defendants served their draft
Rule 11 motion, Plaintiff Areu retained new counsel and filed an amended complaint on September
11. The amended complaint, however, fails to withdraw or appropriately correct her frivolous
claims and allegations. Accordingly, Defendants require five additional pages to explain why the
amended complaint does not cure the Rule 11 violations, and why sanctions thus remain
appropriate.

        Pursuant to Local Civil Rule 11.1(b), the extended memorandum of law is double-spaced
and set in 12-point proportional font.

                                                                              Respectfully submitted,




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
      Case 1:20-cv-05593-RA-GWG Document 51 Filed 09/29/20 Page 2 of 2




Judge Abrams
September 29, 2020
Page 2

                                        /s/ Kathleen M. McKenna
                                        Kathleen M. McKenna, Esq.
                                        Lloyd B. Chinn, Esq.
                                        Keisha-Ann G. Gray, Esq.
                                        Danielle J. Moss, Esq.
                                        Yonatan L. Grossman-Boder, Esq.
                                        PROSKAUER ROSE LLP
                                        Eleven Times Square
                                        New York, New York 10036-8299
                                        (212) 969-3000
                                        kmckenna@proskauer.com

                                        Attorneys for Defendants
                                        Fox News Network, LLC, Tucker Carlson,
                                        Sean Hannity, and Howard Kurtz




cc:   Anthony J. Dick, Esq.
      J. Benjamin Aguiñaga, Esq.
      Ariel N. Volpe, Esq.
      All counsel of record (via ECF)
